Citation Nr: 0328571	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-23 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs for unauthorized medical expenses incurred 
by the veteran at Craig General Hospital on September 25, 
1999, including ambulance transport by MED-TEC Emergency 
Medical Services.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision from the Department of 
Veterans Affairs (VA) Medical Center in Muskogee, Oklahoma, 
which denied entitlement to reimbursement or payment of 
unauthorized medical expenses incurred by the veteran at 
Craig General Hospital on September 25, 1999, including 
ambulance transport by MED-TEC Emergency Medical Services.  


REMAND

The veteran in this appeal is service-connected for 
arteriosclerotic heart disease, evaluated as 30 percent 
disabling; post-traumatic stress disorder, evaluated as 30 
percent disabling; kidney stones, evaluated as 10 percent 
disabling; malaria, evaluated as noncompensable; amebiasis, 
evaluated as noncompensable; and an eye condition, evaluated 
as 10 percent disabling.

In regard to the issue before the Board, the veteran has 
reported that on September 25, 1999, he was having chest 
pains, shortness of breath, and weakness.  In a December 1999 
statement, he reported that he went to the nearest facility 
for treatment.  In his December 1999 Substantive Appeal, the 
veteran stated that he tried to contact VA, but was unable to 
reach them, so his son called 911.  Hospital records 
demonstrate that the veteran complained of chest pain and 
shortness of breath.  A diagnosis of costochondritis was 
noted.  

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may request a medical 
examination or opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of the fact 
that the veteran is service-connected for arteriosclerotic 
heart disease and he was experiencing chest pains at the time 
of the unauthorized treatment, the Board concludes that a 
medical opinion is necessary to determine whether the 
veteran's complaints on September 25, 1999, were associated 
with and aggravating a service-connected disability.  
Furthermore, the Board concludes that it would be helpful in 
making a decision on this claim to know how far away the 
nearest VA facility was from the veteran's residence on 
September 25, 1999.

Accordingly, this case is REMANDED to the Medical Center for 
the following actions:

1.  The Medical Center should forward the 
veteran's claims folder to a VA medical 
examiner for review.  The examiner is 
requested to review the claims folder and 
express an opinion as to whether the 
veteran's complaints on September 25, 
1999, were for a disability associated 
with and aggravating a service-connected 
disability.  

2.  The VA Medical Center in Muskogee, 
Oklahoma should state for the record how 
far away the nearest VA medical facility 
was in relation to the veteran's place of 
residence on September 25, 1999.

3.  After the development requested above 
has been completed to the extent 
possible, the Medical Center should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the 
Medical Center.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




